—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered October 30, 1995, convicting defendant, upon his plea of guilty, of possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Suppression of statements made by defendant while in a holding cell was properly denied since the statements were not made in response to any form of police interrogation. The challenged conversations between the officers had the legitimate purpose of trying to determine what charges, if any, to lodge against defendant, and were not in any way directed toward defendant. Under the circumstances, the officers “had no reason to expect that their conduct was reasonably likely to elicit an incriminating response” (People v Barbarisi, 243 AD2d 259, lv denied 91 NY2d 868; compare, People v Ferro, 63 NY2d 316, 319, cert denied 472 US 1007).
Moreover, since defendant’s first statements, made on the evening of the arrest, were not the product of interrogation, defendant’s more detailed statements to an Assistant District Attorney 14 hours later, and after Miranda warnings, were also admissible. Concur — Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.